183 U.S. 619
22 S.Ct. 268
46 L.Ed. 357
MIDWAY COMPANY, Plff. in Err.,v.FRANK W. EATON, Leonidas Merritt, Merrill M. Clark,  Richard H. Fagan, and Margaretha Lonstorf.
No. 81.
October Term, 1901.

Messrs. Walter Ayers and P. H. Seymour for plaintiff in error.
Messrs. Jed L. Washburn, Luther C. Harris, Charles A. Towne, and William D. Bailey for defendant in error.
Mr. Justice McKenna delivered the opinion of the court:


1
This action was brought by the Germania Iron Company against the defendants in error in the district court of St. Louis county, state of Minnesota, to determine adverse claims to the S. E. 1/4 of the N. W. 1/4 of section 30, T. 63 N., of range 11 W., of the fourth principal meridian, according to the government survey in said St. Louis county.


2
Pending the action the land was conveyed to the Midway Company, and the latter company was substituted as plaintiff for the Germania Company.


3
Plaintiff in error claims title under a patent issued by the United States to Emil Hartman, dated October 21, 1895, by whom the land was conveyed to the Germania Company, and by the latter to the plaintiff in error.


4
The defendants claim title under a certain location of Sioux half-breed scrip issued under the act of July 17, 1854 (10 Stat. at L. 304, chap. 83).


5
The trial court rendered judgment for defendants, which was affirmed by the supreme court of the state, and this writ of error was then allowed by the Chief Justice of that court.


6
The facts of this case are the same, and are presented upon exactly the same record, the same assignments of error and contentions as in Midway Co. v. Eaton, No. 80, just decided, 183 U. S. ——, ante, 261, 22 Sup. Ct. Rep. 261. On the authority of that case the judgment of the Supreme Court is affirmed.